 


109 HR 3578 IH: Citizen Soldier Relief Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3578 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Menendez introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income military pay received by a member of a reserve component of the Armed Forces of the United States who is called to active duty. 
 
 
1.Short titleThis Act may be cited as the Citizen Soldier Relief Act of 2005. 
2.Exclusion from gross income for military pay received by a member of a reserve component of the armed forces of the united states called to active duty 
(a)In generalSection 112 of the Internal Revenue Code of 1986 (relating to certain combat zone compensation of members of the Armed Services) is amended by adding at the end the following new subsection: 
 
(e)Reserve components called to active dutyIn the case of an individual— 
(1)who is called or ordered to active duty in the Armed Forces of the United States for a period in excess of 180 days or for an indefinite period, and 
(2)at the time so called or ordered is a member of a reserve component of the Armed Forces of the United States,gross income shall not include military pay (as defined in section 101(21) of title 37, United States Code) received by such individual on account of such active duty service.. 
(b)Conforming Amendments 
(1)The heading for section 112 of such Code is amended by inserting before the period ; PAY OF MEMBERS OF RESERVE COMPONENTS OF SUCH ARMED FORCES CALLED TO ACTIVE DUTY . 
(2)The item relating to section 112 in the table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting before the period ; pay of members of reserve components of such Armed Forces called to active duty. 
(3)Section 3401(a)(1) of such Code is amended by inserting ; pay of members of reserve components of such Armed Forces called to active duty after United States. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 
